Order of disposition, Family Court, New York County (Sara E Schechter, J.), entered on or about February 25, 2003, upon a *222fact-finding determination of neglect, releasing the subject child to respondent with supervision by the Administration for Children’s Services until October 25, 2003, unanimously affirmed, without costs.
The finding of repeated alcohol misuse is supported by a preponderance of the evidence showing, inter alia, that respondent twice tested positive for high levels of alcohol, on one of which occasions she was observed breast feeding the child just prior to the administration of the test (Family Ct Act § 1046 [a] [iii]; see Matter of Stefanel Tyesha C., 157 AD2d 322, 328 [1990], appeal dismissed sub nom. Matter of Sebastian M., 76 NY2d 1006 [1990]). We have considered respondent’s other arguments and find them to be without merit. Concur—Mazzarelli, J.P., Saxe, Ellerin, Gonzalez and Catterson, JJ.